Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-32 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 13, prior art fails to teach, alone or in combination, a production equipment line for a hot-rolled steel strip wherein a slow cooling apparatus and a rapid cooling apparatus for cooling the material to be rolled at water volume densities of less than 1000 L/min-m2 and not less than 1000 L/min-m2, respectively, are arranged on only one side of a reversible rolling mill between the reversible rolling mill and another rough rolling mill and on an upstream side of a finish rolling mill group. Claims 14-22 are allowed by virtue of their dependencies upon Claim 13.
Regarding Claim 23, prior art fails to teach, alone or in combination, a method for producing a hot-rolled steel strip wherein the material to be rolled is slowly cooled by a slow cooling apparatus at a water volume density of less than L/min-m2 and then rapidly cooled by a rapid cooling apparatus at a water volume density of not less than 1000 L/min-m2 arranged on only one side of a reversible rolling mill between the reversible rolling mill and another rough rolling mill and on an upstream side of a plurality of finish rolling mills. Claims 24-32 are allowed by virtue of their dependencies upon Claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TERESA A GUTHRIE/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725